Citation Nr: 1143559	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  09-11 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of hernia repair surgery performed at a VA medical facility.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied the claim.  

The Veteran and his wife presented testimony before the undersigned Veterans Law Judge at a personal hearing in May 2010.  A transcript of the hearing is of record.  


FINDING OF FACT

The Veteran has additional disabilities, to include pain, incision wound drainage, and loss of abdominal musculature, as a result of fault on the part of VA during surgery to repair a hernia performed at a VA medical facility in February 2004.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of hernia repair surgery have been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303(c), 3.361, 4.9 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of hernia repair surgery.  He reports that he suffered obstruction and the blow out of his colon, as well as other complications, to include an open wound, a MRSA infection, and decreased muscle mass in his stomach, as a result of VA surgery.  See November 2007 VA Form 21-4138; March 2009 VA Form 9; May 2010 hearing transcript.

Compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  In addition, the proximate cause of the disability or death must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151. 

To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  See 38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish causation.  See 38 C.F.R. § 3.361(c)(1). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death, and VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  Consent may be express (given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b).  38 C.F.R. § 3.361(d)(1)(ii). 

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

A voluminous amount of VA and private treatment records have been associated with the claims folder.  The Board will discuss those most pertinent to this claim.  

The Veteran underwent a sigmoid colectomy for sigmoid mass that was not amenable to endoscopic resection at the VA on June 16, 2003.  It appears that a hernia developed at the incision point.  Subsequently, on February 26, 2004, he underwent incisional hernia repairs with mesh.  

An emergent exploratory laparotomy was performed at Great River Medical Center in January 2006.  A small bowel obstruction due to adhesions to the mesh used in the hernia repair was found as a result of this surgery.  The mesh was removed.  The Veteran underwent another recurrent incisional hernia repair with mesh treatment at the VA on February 27, 2007.  

Records from the Social Security Administration (SSA) reveal that the Veteran was granted disability benefits, effective October 26, 2007, due to status post small bowel obstruction with resection and MRSA abscess as well as status post hernia repairs.  

The Veteran underwent another exploratory laparotomy at the VA on October 29, 2007 due to incarcerated ventral hernia with massive lysis of adhesions and small bowel resection with side-to-side functional end-to-end stapled anastomosis.  A few days later, on November 5, 2007, he had another emergent exploratory laparotomy with ileostomy (possibly jejunostomy), mucus fistula creation, and lysis of adhesions due to a small bowel perforation.  He developed a MRSA intra-abdominal abscess postoperatively.  

A VA medical opinion was obtained in February 2008.  The opining VA nurse practitioner reported that it was well documented that the Veteran had a surgical procedure which required an extensive abdominal incision.  Additionally, it was noted that the Veteran did have an incisional hernia that was surgically repaired approximately six months after the original surgical procedure.  The VA examiner observed that incisional hernias and wound infections are well known complications of any abdominal surgical procedures.  Additionally, the hernia development was at least as likely as not exacerbated by the Veteran's "marked truncal obesity."  After careful review, it was the VA examiner's opinion that there was no indication of additional disability due to carelessness, negligence, lack of proper skills, error in judgment or similar instance of fault on the part of the VA.  The Board notes that in reviewing a reporting on the findings in the claims folder, the February 2008 VA examiner did not cite or discuss any findings, to include any surgical procedures, dated after March 2004.  

Subsequent to the February 2008 VA opinion, the Veteran suffered additional complications and additional treatment records were associated with the claims file that were not reviewed by the examiner.  In pertinent part, the Veteran underwent an ileostomy takedown and extensive lysis of adhesions on February 26, 2008.  He was seen because of a wound infection, with intra-abdominal abscess draining into wound, in March 2008.  A December 2008 treatment record again showed an assessment of chronic draining wounds that was concerning for stitch abscesses.  The Veteran subsequently developed enterocutaneous fistula in February 2009, which ultimately healed and stopped draining; in late July 2009, however, he developed a new opening with significant drainage and in early October 2009, he developed increased drainage from enterocutaneous fistula sites.  

The Board sought a VA specialist's opinion in July 2011 to determine whether the Veteran had any additional disability or disabilities as a result of the original June 2003 surgery and subsequent surgeries/treatment performed at the VA.  If the specialist in gastroenterology did determine that the Veteran had any additional disabilities, that individual was asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any additional disability or disabilities was due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment; or to an event not reasonably foreseeable.

The requested opinion was provided in August 2011 by Dr. E.M.S., a staff physician in the gastroenterology section of the VA Boston Healthcare System.  Dr. E.M.S. reported reviewing the material submitted and summarized the relevant findings.

Dr. E.M.S. reported that the Veteran's original gastrointestinal problem was identified at colonoscopy in May 2003 as multiple colonic polyps.  A single sigmoid polyp was deemed to be too large for safe removed [sic] by colonoscopy.  In June 2003, he had surgical resection of the polyps and resection of the sigmoid colon to include the large polyp.  The following year, in February 2004, the Veteran presented with a symptomatic hernia related to the surgical incision.  This was repaired with mesh to reinforce the incision site.

Dr. E.M.S. further reported that the Veteran presented with abdominal pain in January 2007 [sic] and was admitted to the Great River Medical Center.  He was evaluated there as having an acute abdomen with small bowel obstruction and not safe to transfer to a Veteran's medical facility for surgery.  At surgery, a "gnarled mass of bowel" [sic] obstructing the small bowel was freed by lysis of adhesions.  The surgeon noted "in the upper part of the incision persistence of the Barde mesh which was in a gnarled configuration;" this was excised.

Subsequent surgical procedures were performed in 2007 for small intestinal compromise and repair.  Dr. E.M.S. indicated that the Veteran had extended hospital stay, including intravenous nutrition, while the intestinal repairs healed.  

In response to the question whether any disability was the result of the original (2003) or subsequent surgery performed at the VA, Dr. E.M.S. answered in the affirmative.  S/he reported that the new, added disabilities included pain, incision wound drainage, and loss of abdominal musculature.  Dr. E.M.S. noted that the Veteran remains with an enterostomy, draining fistulas, and loss of abdominal wall musculature, which have resulted from unsuccessful mesh placement used for hernia repair.  Subsequent surgery was required to remove the gnarled mesh and free up the bowel from adhesions which resulted from the hernia repair.  

Dr. E.M.S. further indicated that the event in the case from which the residual disabilities may be attributed was the development of a postoperative incisional hernia whose repair led to small bowel obstruction and its subsequent management.  The repair of hernia with mesh insertion calls for a judgment about the technical details of placement and failure to properly secure the mesh in place for maximum enhancement of abdominal wall integrity (replacing muscle loss), and avoiding the foreign body (mesh) from adhering to the small intestine with eventual obstruction of the intestinal lumen.  

Dr. E.M.S. evaluated the first operation in 2003 - resection of sigmoid colon to remove the polyp - as appropriate, although complicated by the development of abdominal wall bulging ("incisional hernia").  No fault was assigned to the surgical resection as this is not uncommon and not significantly disabling.

Dr. E.M.S. faulted the operation in 2004 to repair that hernia as the cause of subsequent disabilities.  The hernia repair and mesh insertion was problematic, and the source of the subsequent damage to the small intestine, to the abdominal wall muscles, and to the recurrent infections.  Dr. E.M.S. indicated that his/her opinion was based on the operative findings in 2007.  

Dr. E.M.S. reported that the operation for small bowel obstruction in 2007 at the Great River Medical Center noted that the small bowel was knotted up and there was a "gnarled" mesh adherent to the small intestine which was removed.  The resection of ileum in 2008 and creation of an ileostomy was the final event followed by persistent fistula.  It added to the disabilities, but not the source of the problem.  The Veteran's subsequent course was determined by Dr. E.M.S. as irrelevant to the question of VA fault.  

Dr. E.M.S. answered the question as to whether it is at least as likely as not that any additional disability or disabilities is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in furnishing hospital care, medical or surgical treatment in the positive.  It was his/her assessment that the initial hernia repair was attributable to fault in placement or securing the mesh to the abdominal wall.  Dr. E.M.S. again noted that the surgical note from Great River Medical Center identified the "gnarled mesh" at the site of the small bowel obstruction.  This represents a misplaced mesh or improper securing of the mesh to the abdominal wall, and it was removed successfully.  

Dr. E.M.S. answered the question as to whether it is at least as likely as not that any additional disability or disabilities is due to an event not reasonably foreseeable in the negative.  Dr. E.M.S.'s assessment was that the events of mesh migrating from the abdominal wall to the abdominal cavity was the proximate cause of the adhesions and led to bowel obstruction.  These complications are specifically foreseeable, the object of surgical skill in their avoidance.  Dr. E.M.S. cited to a study (related to surgical review of hernia repair and complications in VA hospitals and the need to avoid listed complications) in which it was concluded that more skill and attention will make surgery of hernia repair safer.  Dr. E.M.S. indicated that some colonic polyps are too large to remove safely by endoscopic resection; the need for the first operation - resection of the sigmoid colon, was made during the colonoscopy procedure and is a judgment about the technical feasibility and safety of removing the polyp through the colonoscope.  If that were possible, the subsequent events would have been avoided, but it remains the standard of practice.  Dr. E.M.S. also indicated that colonic resections, such as the sigmoid resection in this case, are in themselves complicated by a small incidence of small bowel obstruction.  Attention is given to reconstructing the abdominal wall to preclude subsequent hernia, but there is a persistent rate of hernia in the best of surgical services.  The reference cited (related to the role of the VA hospital in outcome of surgical repair of incisional hernia) was reviewed and supported this attribution.  Dr. E.M.S. concluded that it was his/her medical opinion that the Veteran's added disabilities are attributable to faulty surgery at the VA facility in 2004.  

The Board notes at this juncture that the cited reference, entitled "Hospital-level variability in incisional hernia repair technique affects patient outcomes," and "Editorial response: Let's get started," have been submitted by Dr. E.M.S.  The Board also notes that Dr. E.M.S. incorrectly referred to a surgery at Great River Medical Center in January 2007 rather than January 2006.  As the pertinent information relied upon by Dr. E.M.S. pertaining to that surgery has not been compromised by an incorrect notation related to the date, the Board will proceed.  

The Board acknowledges the opinion provided in February 2008 that is against the Veteran's claim.  Given the opinion provided by Dr. E.M.S., however, who determined that the Veteran's additional disabilities, to include pain, incision wound drainage, and loss of abdominal musculature, are a result of fault on the part of VA during surgery to repair a hernia performed at a VA medical facility in February 2004, the Board resolves reasonable doubt in the Veteran's favor by finding that entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of hernia repair surgery is warranted.  Additionally, the August 2011 opinion included consideration of additional pertinent treatment reports that the February 2008 did not have available.  

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  As the claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of hernia repair surgery has been granted, the duty to notify and assist has been met to the extent necessary.  



ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of hernia repair surgery is granted, subject to those provisions governing the payment of monetary benefits.


____________________________________________
MARY M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


